Hoke, J.,
concurring: I concur in the disposition made of this appeal on the ground that all the eye-witnesses having been examined, there is substantial agreement as to the objective *685facts of the occurrence, and their evidence, to my mind, presents an instance where the character of the deceased was only relevant as bearing on the reasonableness of the prisoner’s apprehension. In such case, evidence as to the character of the deceased as a violent, dangerous man, or threats of injury towards the prisoner, can only be received when such character is known or the threats have been communicated. But I do not assent to the proposition in so far as embodied in the principal opinion, and expressed in several of the authorities cited, that the testimony as to the character of the deceased or of previous threats towards the prisoner, when not made known to him, is only competent in eases which rest upon circumstantial evidence. On the contrary, I am clearly of the opinion that when there is evidence which tends to make out a ease of self-defense, from the testimony of eye-witnesses, and the character of the-transaction is in doubt, evidence of the character of the deceased as' a violent, dangerous man, or of threats by him, importing serious menace to the prisoner, are both competent when it may tend to throw light on the occurrence and reveal the same in its true nature. To illustrate: if A and B have an altercation, and A kills B, on the trial, prisoner offers the evidence of eyewitnesses tending to show a homicide in his necessary self-defense, and that B was in the act of committing a felonious assault with a deadly weapon and with intent to kill; evidence from eye-witnesses, on the part of the State, that no such assault was being made nor any demonstration with a deadly weapon. In such case, testimony that the deceased was a desperado, one who was in the habit of using deadly weapons, or that, a short' time before, he had threatened to kill A, would be evidence of the first importance tending to establish the facts of the occurrence.
Speaking to this question, in S. v. Baldwin, 155 N. C., at page 496, the writer, in a per curiam opinion, said: “It was insisted, further, that his Honor made an erroneous ruling in excluding” evidence of certain uncommunicated threats of the deceased uttered shortly before the homicide, tending to show animosity towards the prisoner and a purpose to do him serious *686bodily harm. It is now generally recognized that in trials for homicide uncommunicated threats are admissible (1) where they tend to corroborate threats which have been communicated to the prisoner; (2) where they tend to throw light on the occurrence and aid the jury to a correct interpretation of the same, and there is testimony ultra sufficient to carry the case to the jury tending to show that the killing may have been done' from a principle of self-preservation, or the evidence is wholly circumstantial and the character of ,the transaction is in doubt. Turfin’s case, 77 N. C., 473; S. v. McIver, 125 N. C., 645; Hornigan and Thompson Self-defense, p. 927; Stokes’ case, 53 N. Y.; Holler v. State, Ind., 57; Cornelius v. Commonwealth, 54 Ky., 539. In the present case, while there was evidence on the part of the State tending to show that the prisoner fought wrongfully and killed without necessity, there is testimony on his part tending to show a homicide in his necessary self-defense, and the proposed evidence, tending as it did to throw light upon the occurrence, should have been received.”
I take this to be the correct and permissible deduction from Turpin’s case, supra, and the position, in my judgment, is supported by the great weight of authority, many of the decisions being cited in the well prepared brief of the prisoner’s counsel, notably Wiggins v. The People, 93 U. S., 567; S. v. Thompson, 94 Oregon, 46; S. v. Kelly, 194 Mo., 300; S. v. Keener, 18 Ga., 194; Williams v. State, 48 Amer. Rep. (Texas), 239.